Citation Nr: 0508497	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  00-21 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas 


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as residuals of a lumbar strain.  

2.  Entitlement to a total rating for compensation purposes 
based on unemployability due to service-connected disability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to June 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of RO rating decisions dated in August 2000 
and August 2002.  In the August 2000 decision, the RO found 
that no new and material evidence had been received to reopen 
a claim of service connection for a low back disorder.  The 
veteran appealed to the Board which, in a November 2001 
decision, reopened the claim for service connection for a 
back disorder and remanded it to the RO for further 
development.  In March and December 2003 supplemental 
statements of the case, the RO continued the denial of 
service connection for the back disorder.

In the August 2002 rating decision, the RO denied the 
veteran's claim for TDIU.  The veteran appealed this decision 
to the Board.  In November 2004, a hearing was held on this 
issue before the Board at the RO.  A transcript of this 
hearing is in the claims file.  

With regard to the TDIU claim, the Board notes that this 
claim may be related to other claims pending before the Board 
or the RO, but not necessarily inextricably so.  See Parker 
v. Brown, 7 Vet. App. 116, 118 (1994) (holding that the 
rating given to a service-connected disability is related to 
claim for a total disability rating based on individual 
unemployability but not necessarily inextricably so); Holland 
v. Brown, 6 Vet. App. 443 (1994); Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994); see also Kellar v. Brown, 6 Vet. App. 
157, 160 (1994) (claim for increased rating of chronic 
lumbosacral strain was not "inextricably intertwined" with 
service connection claim for urinary incontinence because 
each condition was evaluated under different code and 
symptoms pertinent to evaluation of each condition under 
relevant code differed).  Because the Board has concluded, in 
the decision below, that the claim for service connection for 
a back disability must be denied, that claim is not 
inextricably intertwined with the claim for TDIU.

However, the Board notes that there is a claim for an 
increased rating for service-connected dysthymic disorder 
presently pending before the RO which, if granted, could 
affect the outcome of the claim for a TDIU.  Accordingly, the 
Board will defer a decision on the TDIU issue pending 
adjudication of the claim for an increased rating for 
dysthymic disorder.  The claim for an increased rating for 
service-connected dysthymic disorder, discussed further in 
the Remand portion of the this decision below, is referred to 
the RO for adjudication.  

The TDIU claim is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim of service 
connection for a low back disorder adjudicated on the merits 
herein, obtained all relevant and available evidence 
identified by him, and provided him complete and appropriate 
VA medical examinations, all in an effort to assist him in 
substantiating this claim adjudicated on the merits.  

2.  A chronic low back disorder is not shown in service, nor 
was preexisting mild scoliosis of the lumbar spine aggravated 
by active duty.  

3.  A lumbar strain in service was acute and resolved with no 
chronic residual disability at separation from service.  

4.  Arthritis of the lumbar spine was not shown in active 
service or for more than one year thereafter.  




CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by active service, and arthritis may not be presumed to have 
been incurred in active service.  38 U.S.C.A.§§ 1110, 1111, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted on November 9, 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
However, because the VCAA was enacted after the initial 
adjudication of this claim by the RO (the "AOJ" in this 
case), it was impossible to provide notice of the VCAA prior 
to the initial adjudication in this case.  Nevertheless, the 
RO did provide the appellant with notice of the VCAA in 
December 2001, prior to readjudicating the claim in a March 
and December 2003 supplemental statements of the case(SSOC), 
and the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

First, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated in SSOCs 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of the claim and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.

Second, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the December 2001 VCAA letter advised the 
veteran of his need to identify or submit evidence, primarily 
medical opinion evidence, of incurrence or aggravation of a 
low back disorder in service, and a link between current low 
back disease and an incident or injury in service.  This 
notice also informed him that VA would attempt to obtain any 
evidence that he identifies.  The RO requested that the 
veteran send VA any information he may have pertinent to his 
claims on appeal, and the RO obtained private medical 
evidence from various sources.  The RO also provided him with 
a toll-free telephone number should he require additional 
information or answers to questions relevant to his claims.  
There is no report of contact to indicate that he called with 
any question regarding this notice; no reply is of record.  

In response to the letter, the veteran has not identified any 
additional VA or private treatment records not already 
obtained from VA facilities or the Social Security 
Administration (SSA).  Additionally, consistent with the duty 
to assist, the RO provided the veteran with a VA joints 
examination in April 2002, which was further supplemented 
with a VA medical nexus opinion in November 2003 which is 
dispositive of the claim.  

Once all of the above was completed, the RO denied the claim 
of entitlement to service connection for a low back disorder, 
claimed as residuals of a lumbar strain, in the March and 
December 2003 SSOCs.  The above prior decisions, notices, 
statement of the case and SSOCs have advised the veteran of 
the evidence considered and the reasons and bases for the 
denial of his claim.  The March and December 2003 SSOCs 
advised the veteran of all appropriate regulations governing 
entitlement to service connection, including a recitation of 
38 C.F.R. § 3.159, with reference to the relevant sections of 
the United States Code, as well as specific reference to the 
results of all VA examinations.  

No additional medical evidence was identified or received, 
other than arguments of the veteran and his representative 
after the December 2003 SSOC, other than his November 2004 
Travel Board hearing transcript and additional statements and 
argument of his representative.  As such, VA has obtained all 
relevant records in support of his claim, and no further 
notification or development action is indicated.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA requires no 
additional development, and the claim may be decided on the 
basis of the evidence presently of record.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  

The record already contains sufficient medical evidence upon 
which to adjudicate the claim on appeal.  Neither the veteran 
nor his representative has identified additionally available 
medical evidence relevant to the claim that has not already 
been obtained.  As such, "[T]he record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that "the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board is 
satisfied that all necessary development pertaining to the 
claim adjudicated on the merits on appeal, entitlement to 
service connection for a low back disorder, claimed as 
residuals of a lumbar strain, has been completed within VCAA.  

Applicable Law

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  A 
chronic disease listed in 38 C.F.R. § 3.309(a), including 
arthritis, will be considered to have been incurred in 
service if it is manifest to a degree of 10 percent or more 
one year following the date of separation from service even 
though there is no evidence of such disease during service.  
38 C.F.R. § 3.307 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease occurred in service. 38 C.F.R. § 
3.303(d). 

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection:  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  (Emphasis added).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
continuity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  To rebut 
the presumption of sound condition under section 1111 of the 
statute, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  
VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  In its 
decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 

Background

The appellant contends that he incurred a low back strain in 
service which gradually became worse over time since his 
separation from service in June 1984 and resulted in his 
current low back disorders.  Service medical records show 
notation of "mild" scoliosis secondary to a leg length 
discrepancy upon non-active duty examination in June 1981, 
prior to his entry onto active duty in March 1982 (The 
veteran had ROTC student status at the time).  The veteran 
reported recurrent back pain.  An X-ray study of the spine 
was within normal limits.  Examiners specifically determined 
that the mild low back scoliosis and leg length abnormality 
were not related to service.  

No low back disorders or complaints were noted on examination 
in March 1982 at entry onto active military duty.  The 
veteran was first seen for a 1-month history of low back pain 
in November 1982.  X-ray studies of the spine were normal.  
Range of motion was "excellent," although complaints of 
tenderness were noted.  The diagnosis was low back pain 
secondary to muscle strain.  The veteran was next seen in 
June 1983 for 3-day history of low back pain in the morning 
when sitting.  Notation was made that the veteran lifts 
weights at the gym.  Assessment was low back pain syndrome.  
The veteran was again seen later in June 1983 for low back 
pain.  The veteran next reported a history of recurrent back 
pain in January 1984.  A February examination report is 
negative for any spinal disorder.  Additional complaints or 
treatment are not shown in service.  The veteran was placed 
on the retired list effective in June 1984 for a disability 
of the eye, which is not pertinent to the claim on appeal.  

In June 1984, the veteran filed a claim for service 
connection for a disorder not pertinent to the appeal-no 
claim for service connection for a low back disorder was 
filed at this time.  The post-service medical evidence, 
including medical records obtained from SSA and an April 1987 
state worker's compensation claim, shows treatment for 
variously diagnosed back disorders, including degenerative 
disc disease, following a work-related low back injury in 
April 1987, albeit with a reported history of prior back pain 
without treatment.  Specifically, both VA and private 
treatment records show initial treatment in April 1987 for 
complaints of low back pain following the April 1987 low back 
injury at work.  In this evidence, the veteran makes no 
reference to his prior military service, any inservice 
injury, or any prior low back treatment since service.  An 
April 1987 private treatment record shows complaints of 
constant low back pain which is made worse by bending.  The 
veteran specifically reported that he had had this symptom 
for at least the past two years.  

Health insurance records regarding a state worker's 
compensation claim includes several records of April and May 
1987 wherein the veteran reports first low back symptoms from 
the time of the April 1987 back injury.  Another May 1987 
worker's compensation document indicates that the veteran 
first became aware of his low back disorder in "August 
1986."  

The veteran filed his first claim for service connection for 
a low back disorder in May 1987.  A VA treatment record dated 
in May 1987 notes--for the first time-a 6- to 8-year history 
of low back problems.  Upon VA examination in September 1987 
x-ray studies were within normal limits, and the claim was 
denied.  

The claim was eventually reopened based upon a March 2000 VA 
medical opinion.  In this VA medical statement, a VA 
physician notes the veteran's belief that his chronic low 
back pain, "per history," is due to his prior military 
duty.  An October 2000 magnetic resonance imaging (MRI) 
report shows degenerative disc disease of the lumbar spine.  

A disability determination of the SSA dated in November 2002 
shows that the veteran is totally disabled for SSA purposes, 
effective from November 2001, on account of lung cancer and 
degenerative disc disease of the spine.  

The veteran was afforded a VA examination in April 2002 in 
which the examiner offered a medical nexus opinion.  An 
additional opinion was obtained in November 2003 from the 
Chief of the Orthopedics Section.  The claims file and entire 
documented clinical history were reviewed by these VA 
physicians which review included the service medical records 
both during and prior to entry onto active duty in March 
1982.  The April 2002 VA examiner was of the opinion that 
there was no clear cut relationship between any of the 
veteran's current low back disorders and any injury in 
service.  Current diagnoses were: (1) hypertrophic joint 
disease of the lumbar facets, (2) a broad-based shallow 
herniated nucleus pulposus at L5-S1, and (3) a tear of the 
annular ligament at L2-L3, with eccentric right bulging.  The 
November 2003 opinion reflected that the veteran's current 
low back disorders were not due to, or aggravated by, any 
injury in service.  The basis of the opinions given was a 
review of the service medical records and the entire VA 
claims file.  

The veteran's sworn testimony is of record, supporting his 
assertion that he has had chronic low back pain since 
service.  

Analysis

The issues on appeal in this case are whether the veteran had 
a chronic low back disorder in service which continues 
currently, whether his scoliosis was aggravated in service 
and that aggravation has resulted in a current back 
disability, and whether any current low back disorder is the 
result of a disease or injury to the back incurred in 
service.

With regard to these issues, the Board notes first that no 
chronic low back disorder was noted upon examination in March 
1982 at entry into active duty.  Accordingly, the veteran 
must be presumed to have been in sound condition in March 
1982 despite a notation of "mild" scoliosis a year before.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b); VAOPGCPREC 03-2003.   
He was accepted into active duty in March 1982 at which time 
X-ray studies were negative.  

Second, service medical records show no chronic low back 
disorder in service, within the meaning of 38 C.F.R. 
§ 3.303(b).  Rather, the veteran is noted to have had very 
occasional low back pain-every 6-months or less, following a 
low back muscle strain-a disorder not presently shown by any 
evidence of record.  Service medical records show only a 
lumbar strain with very occasional minor symptoms of pain, 
but with no chronic functional impairment, no need for 
regular treatment, no need for physical therapy, and no 
notation of any low back disability at separation from 
service.  The veteran did not claim service connection for 
any low back disorder at the time of his original claim in 
June 1984.  Additionally, the VA medical opinions of April 
2002 and November 2003 reflect that the veteran's low back 
disorder was not chronic in service.  Thus, the service 
medical records, the veteran's own prior VA claim, and 
current VA medical opinion contradict the veteran's recent 
statements and tend to show that the veteran had only 
occasional minor back pain in service without associated 
chronic disability or diagnosis upon separation.  
Significantly, the veteran does not currently carry a 
diagnosis of lumbar strain, and no medical evidence is of 
record indicating any link between his current low back 
disorders and his prior service or low back strain in 
service.  Rather, the above medical evidence weighs against 
any such link.  

With regard to the veteran's assertion that he has had 
chronic low back pain since service, the Board notes that the 
evidence shows that the veteran had occasional low back pain 
in service and thereafter.  However, a veteran's statements 
as to subjective symptomatology alone, such as complaints of 
pain, without medical evidence of an underlying impairment 
capable of causing the symptoms alleged, is generally not 
sufficient evidence of the existence of a current disability 
for VA service connection purposes.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) (holding that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted), appeal 
dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  Similarly, in 
this case, the veteran's complaints of pain alone, in the 
absence of objective medical evidence linking that pain to a 
currently diagnosed or identifiable underlying disease, 
cannot provide evidence that a current back disability 
existed at date earlier than medical evidence shows that it 
existed.  

In assigning more probative weight to the April 2002 and 
November 2003 VA medical opinions than to the veteran's 
assertions, the Board notes that these opinions are not only 
supported by the service medical records and conclusions 
reached therein but also by records from SSA which show 
treatment for complaints of chronic low back pain following 
an exacerbating injury while at work in April 1987.  Thus, 
the Board finds that there is no evidence of continuity of 
symptomatology from June 1984 to April 1987 as required by 
38 C.F.R. § 3.303 in the absence of a chronic back disability 
in service.  

In finding so, the Board notes that although a March 2000 VA 
medical opinion appears to relate a current low back disorder 
to the veteran's prior service, the medical opinion was based 
on the veteran's report of a medical history.  Accordingly, 
this medical statement is of little or no weight compared to 
the April 2002 and November 2003 VA medical opinion 
statements which are based upon an actual review of the 
veteran documented clinical history.  See Black v. Brown, 
5 Vet. App. 177 (1993) (an opinion that is based on history 
furnished by the veteran that is unsupported by clinical 
evidence is not probative).  See also, LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (holding that a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional); Wood v. Derwinski, 1 
Vet. App. 190, 191-192 (1991)(an opinion may be discounted if 
it materially relies on a layperson's unsupported history as 
the premise for the opinion).  Given that the April 2002 and 
November 2003 VA examiners had the opportunity to review all 
of the veteran's claims files of chronological medical 
records as well as conduct an examination, these two opinions 
are of greater probative value in deciding this claim than is 
the March 2000 opinion which is based upon the veteran's 
reported history years after the facts.  See Owens v. Brown, 
7 Vet. App. 429 (1995) (the Board is free to favor one 
medical opinion over another provided it offers an adequate 
basis for doing so); Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994) (greater weight may be placed on one physician's 
opinion than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence).

In addition, the veteran's current assertions of constant and 
chronic low back pain since service are contradicted by his 
documented clinical history.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  The lack of any evidence of back complaints until 
April 1987, including the lack of any claim for a back 
disorder at the time that the veteran made his original claim 
for VA benefits in June 1984, is itself evidence which tends 
to show that no chronic low back condition was incurred in 
service or that any low back strain in service was more than 
acute and resolved.  

Concerning this, the Board notes that evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a preexisting condition was aggravated by 
military service.  The trier of fact should consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts.  See Dambach v. Gober, 223 F.3d 1376, 1380-81 
(Fed. Cir. 2000) (holding that the absence of medical records 
during combat conditions does not establish absence of 
disability and thus suggesting that the absence of medical 
records may be considered regarding the absence of disability 
in other circumstances).  Thus, when appropriate, the Board 
may consider the absence of evidence when engaging in a fact-
finding role.  See also Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness). 

In addition, the "absence" of evidence or "negative" 
evidence of any of the claimed low back conditions during 
service is supported by affirmative evidence that tends to 
show that none of the veteran's current low back disorders 
were incurred during that time.  Such affirmative evidence 
consists of the April 2002 and November 2003 VA medical 
opinions and the SSA and worker's compensation records of 
April 1987.  The Board notes that the written statements of 
the veteran that he had chronic low pain since service lack 
credibility in light of the above negative evidence which 
tends to show that he had only occasional low back pain prior 
to an April 1987 work-related injury.  This is especially 
true where, as here, there is no evidence in the record that 
the veteran has any medical knowledge or expertise to render 
such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In the final analysis in this case, the claim must be denied 
because there is no competent medical evidence suggesting a 
connection between any one of the veteran's current low back 
disorders and a back injury or disease in service, other than 
that which is based on the veteran's own unsubstantiated 
medical history.  Moreover, it is not shown that any of his 
current low back disorders are the result of an injury to the 
back or of low back strain in service.  In this regard, it is 
noted that service medical records show only a low back 
strain-a muscle injury, with repeated notation of an 
essentially normal spine on X-ray examinations.  Service 
medical records are clearly negative for any degenerative 
disc disease or any of the veteran's other current low back 
disorders.  In addition, the Board notes that there is also 
no evidence of record that the veteran had lumbar arthritis 
to a compensable degree within one year of his separation 
from service.  The Board assigns significant weight to both 
the April 2002 and November 2003 VA medical opinions, which 
conclude that there is no relationship between any of the 
veteran's current low back disorders and service.  Those 
conclusions are supported by the SSA and worker's 
compensation documents and clinical history.  

After consideration of the entire record and the relevant 
law, the Board finds that the veteran's current low back 
conditions are not related to his prior active service.  
While it is apparent that the appellant does suffer from 
current lumbar spine disorders, the medical evidence of 
record, as a whole, supports the proposition that there is no 
etiological relationship between any one of these low back 
conditions and his prior service.  Moreover, with no notation 
of any preexisting low back disorder on examination at entry 
into active duty in March 1982, the veteran is presumed to 
have been in sound condition, and service connection based on 
aggravation is not for application.  Thus, with regard to the 
three requirements for prevailing on a claim for service 
connection, i.e., (1) competent evidence of a current 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence), the 
evidence in this case does not show either the second and 
third elements above.  Therefore, for the reasons articulated 
above, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a low back disorder, to include residuals of a low back 
strain.  As such, the evidence is insufficient to support a 
grant of service connection for a low back disorder.  Since 
the preponderance of the evidence is against the service 
connection claim, the benefit of the doubt doctrine does not 
apply.  

In so concluding, the Board notes that the evidence in this 
case is sufficient to decide the low back claim on appeal and 
further development by obtaining examinations or medical 
opinions is not necessary.  An examination or medical opinion 
is considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability. 38 C.F.R. § 3.159(c)(4).  In this case, 
the veteran has been afforded a VA examination and VA medical 
opinions, the information and evidence of record provides 
sufficient competent medical evidence to decide the claim of 
service connection for a low back disorder, and no 
information or evidence of record indicates that any low back 
disorder or symptom thereof may be associated with an 
established event, injury, or disease, if any, in service.


ORDER

Entitlement to service connection for a low back disorder, to 
include residuals of a lumbar strain, is denied.  


REMAND  

Reasons for Remand:  1.  Intertwined Pending Claim:  In a 
September 2001 rating decision, the RO continued a 10 percent 
rating then in effect for dysthymic disorder.  The veteran 
did not disagree with this decision, but in a statement dated 
in November 2001, he claimed an increased rating for this 
disorder.  He requested that the RO get records from a VAMC 
in support of this claim.  In a February 2002 rating 
decision, the RO granted an increased rating to 50 percent 
disabling for dysthymic disorder and notified the veteran of 
this decision in March 2002.  Again, the veteran did not 
express disagreement with this decision, but in April 2002, 
his representative submitted a memorandum in support of a 
claim for an increased rating for dysthymic disorder with an 
attached VA outpatient treatment record, dated in April 2002, 
which pertained primarily to a back disorder but also 
pertained to treatment for depression.  The Board notes that 
this memorandum with the VA treatment record, dated a month 
after notification of the February 2002 rating decision, 
while not expressing disagreement with the RO's decision, 
nevertheless constitutes a new claim for an increased rating.  
38 C.F.R. §§ 3.1(p), 3.151, 3.155(a), (c), 3.157(b)(1).  

Following the submission of the claim for TDIU in February 
2002, the RO received additional medical evidence including 
VA outpatient treatment records, dated after the February 
2002 rating decision, some of which are relevant to the claim 
for an increased rating for dysthymic disorder.  For example, 
VA outpatient treatment records from the Mental Health Clinic 
dated in March and August 2002 and June 2003 pertain to 
treatment for the service-connected mental disorder.  The 
veteran has also submitted to the Board a statement, dated in 
November 2004, from the Chief, Mental Health, and Clinical 
Specialist, Psychiatry, at the VAMC, who treat the veteran 
for his mental disorder. 

The RO has not adjudicated the claim for an increased rating 
for the service-connected dysthymic disorder and the Board 
does not presently have the claim before it on appeal.  
Nevertheless, the Board concludes that the outcome of the 
RO's adjudication of this claim could affect the Board's 
decision on the TDIU issue before it on appeal.  Thus, the 
Board finds that the pending claim for an increased rating 
for dysthymic disorder is inextricably intertwined with the 
TDIU issue on appeal.  Accordingly, the Board will defer a 
decision on the TDIU issue pending the RO's adjudication of 
the claim for an increased rating for dysthymic disorder.

2.  Timing of the VCAA Notice:  In addition, as to the TDIU 
claim, the Board notes that, although notices of VCAA were 
issued regarding other claims, no VCAA notice specific to the 
TDIU claim was issued until July 2004.  That is, all prior 
VCAA notices were silent as to the TDIU aspects of the claims 
on appeal.  However, while VCAA notice was issued in July 
2004, the claim was last considered at the RO in December 
2003.  Notice under the VCAA must be given prior to an 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  Accordingly, 
on remand, the RO should readjudicate the TDIU issue so that 
there is an adjudication by the AOJ after the notice of VCAA 
about the TDIU claim was given.  Id.  

3.  Content of the VCAA Notice:  The substance of the VCAA 
notice is deficient as well because it did not inform the 
veteran of the requirements for substantiating a claim for 
TDIU as noted in section 4.16(a) of VA regulations.  
38 C.F.R. § 4.16.  Accordingly, a REMAND is needed to cure 
this due process deficiency.  See VAOPGCPREC 11-97 at 3-4 
(Mar. 25, 1997); Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

4.  Additional medical development:  The veteran asserts that 
he is unable to maintain gainful employment as a result of 
his service-connected disabilities, both physical and 
psychiatric.  Service connection is in effect for dysthymic 
disorder, currently evaluated as 50 percent disabling, and an 
enucleation of the right eye, currently evaluated as 40 
percent disabling.  The veteran is also in receipt of special 
monthly compensation under 38 U.S.C. § 1114, subsection (k), 
and 38 C.F.R. § 3.350(a) on account of an anatomical loss of 
one eye.  No recent eye examination is on file, and the last 
psychiatric examination was conducted in January 2002.  
Moreover, prior examinations did not specifically address the 
issue of TDIU, to include a medical opinion as to 
employability in relation to service-connected disability, 
apart from non-service-connected lung disease and low back 
disorders.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994) 
(holding that, in certain circumstances, a claim for TDIU may 
including the duty to supplement the record by obtaining an 
examination which includes a medical opinion on what effect 
the veteran's service-connected disabilities have on his 
ability to work).  The VCAA requires VA to assist a claimant 
in obtaining evidence necessary to substantiate his claim.  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  

Accordingly, the case must be returned to the RO for the 
following:

1.  The RO should notify the veteran of 
any information and evidence needed to 
substantiate and complete his TDIU claim, 
and what part of that evidence, if any, 
he is to provide and what part VA will 
attempt to obtain for him.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  
The veteran and his representative should 
be specifically advised of the sort of 
evidence needed to support the appeal, in 
particular, evidence that addresses the 
factors listed at 38 C.F.R. § 4.16, and 
should be further advised as to whether 
he or VA is responsible for obtaining 
such information.  The veteran also 
should be invited to submit any evidence 
he might possess which is supportive of 
the appeal, including an updated 
employment history and information 
concerning any recent education, 
vocational rehabilitation or change in 
occupation or disability status.  The 
veteran and his representative should be 
provided an adequate time in which to 
respond to the VCAA notice and the 
evidence request.  

2.  Prior to adjudicating the pending 
claim for an increased rating for 
service-connected dysthymic disorder 
which the Board has noted above is 
inextricably intertwined with the claim 
for TDIU, the RO must fully develop the 
claim.  The RO's development should 
include issuing a VCAA notification 
letter on this claim which informs the 
veteran of any information and evidence 
needed to substantiate and complete this 
claim, and what part of that evidence, if 
any, he is to provide and what part VA 
will attempt to obtain for him.  
38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2004); see 
Quartuccio, 16 Vet. App. at 187.  
3.  The RO must request updated records 
for the veteran including those from VA 
medical centers located in Little Rock, 
Arkansas, dated from November 2003 to the 
present.  (This request may be 
incorporated into the VCAA letter or 
whatever procedure the RO usually 
follows.)

4.  The RO should also request the 
veteran to identify any medical evidence 
relevant to the current nature and 
severity of his service-connected 
disabilities and impact of such on his 
employability.  (This request may be 
incorporated into the VCAA letter or 
whatever procedure the RO usually 
follows.)  When the requested information 
and any necessary authorization are 
received, the RO should obtain a copy of 
all indicated records not already on 
file.  

5.  When the above record development has 
been completed, the RO should arrange for 
the veteran to undergo all appropriate VA 
examinations to determine the current 
nature and extent of all of the veteran's 
service-connected disabilities, as well 
as to determine the overall level of 
functional impairment and impact on 
employability generally resulting from 
the veteran's service-connected 
disabilities.  The claims files must be 
provided to the examiner and 
consideration of such should be reflected 
in the examination report.  The veteran 
must be given VA eye and psychiatric 
examinations.  

The examiner(s) should otherwise identify 
the nature and extent of functional 
limitations resulting from each of the 
veteran's service-connected disabilities, 
describe the affect, if any, on the 
veteran's ability to work.  The rationale 
for all opinions expressed must be 
provided in the completed reports.  

6.  Thereafter, the RO should adjudicate 
the claim for an increased rating for 
service-connected dysthymic disorder and 
readjudicate the TDIU claim, providing 
the veteran with the appropriate notice 
as to any determination made and his 
appellate rights.  If the benefit on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case that includes a 
recitation of applicable laws and 
regulations, the evidence considered, and 
the reasons and bases for the denial.  
The veteran and his representative should 
then be given an opportunity to respond 
thereto.  

The purposes of this remand are to assist the veteran, to 
afford him due process of law, and to comply with the notice 
provisions of the VCAA.  The Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


